Citation Nr: 1805750	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent, prior to September 12, 2011, and 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD) with social anxiety disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1993 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's PTSD is currently rated as 50 percent disabling prior to September 12, 2011, and 70 percent thereafter.  He and his representative contend that his PTSD symptoms more closely approximate the criteria for a 100 percent rating for the entire period on appeal.  For the reasons outlined below, the Board agrees.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The medical record in this case is substantial and includes both extensive VA treatment records and the reports of multiple VA examinations.  While numerous psychiatric symptoms are identified in these records, certain severe longstanding symptoms are of particular note and warrant a 100 percent rating.  Specifically, the Veteran has been unemployed for many years due to PTSD symptoms, he experiences auditory and visual hallucinations, has severe anxiety and depression, near-continuous panic, suicidal ideation (including a suicide attempt), persecutory delusions, homicidal thoughts, and paranoia.  He also has a marked fear and anxiety about being in social situations, avoids others, lacks any real relationship with other people, and has angry outbursts that result in verbal or physical aggression.

Given the severity of these symptoms and their longstanding duration, the Board finds that a 100 percent rating is warranted for the entire period on appeal.


ORDER

A 100 percent rating for PTSD is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


